Kane, J. P.
Appeal from a decision of the Unemployment Insurance Appeal Board, filed March 8, 1984, which ruled that claimant was disqualified from receiving benefits because she voluntarily left her employment without good cause.
The determination that claimant voluntarily left her employment without good cause is not supported by substantial evidence in the record. In a letter to the Commissioner of Labor dated December 19,1983, the employer indicated that claimant was discharged due to misconduct. Moreover, in Form LO 11 (3-81) dated October 8, 1983, the employer informed the Commissioner that claimant “was let go because of deliberate misconduct”. Based on these unequivocal representations by the employer, the Unemployment Insurance Appeal Board’s finding that claimant voluntarily left her employment is not supported by substantial evidence. The decision must, therefore, be reversed and the matter remitted to the Board for further proceedings not inconsistent herewith.
Decision reversed, without costs, and matter remitted to the Unemployment Insurance Appeal Board for further proceedings not inconsistent herewith. Kane, J. P., Casey, Yesawich, Jr., Levine and Harvey, JJ., concur.